 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1472 
In the House of Representatives, U. S.,

July 19, 2010
 
RESOLUTION 
Expressing support for designation of the week of September 13, 2010, as National Adult Education and Family Literacy Week. 
 
 
Whereas the literacy of its citizens is essential for the economic well-being of the United States, our society, and the individuals who can benefit from full participation therein; 
Whereas literacy and education skills are a prerequisite to individuals reaping the full benefit of opportunities in the United States; 
Whereas the economy and our position in the world marketplace depend on having a literate, skilled population; 
Whereas the Nation’s unemployment rates are highest among those without a high school diploma or General Equivalency Diploma (GED), indicating that education is key to economic recovery; 
Whereas our Nation reaps the economic benefits of those who raise their literacy, numeracy, and English language skills; 
Whereas our Nation needs older adults to reenter the education pipeline and transition to college if we are to meet the President’s goal of the highest proportion of college graduates by 2020 and if we are to be internationally competitive by 2025; 
Whereas the education skills of parents and reading to children have a direct impact on the educational success of their children; 
Whereas, parental involvement is a key predictor of a child's success, the level of parental involvement increases as the education level of the parent increases; 
Whereas parents in family literacy programs become more involved in their children’s education and gain the tools necessary to obtain a job or find better employment; 
Whereas, as a result, children’s lives become more stable, and success in the classroom, and in all future endeavors, becomes more likely; 
Whereas studies show that two important factors that influence student achievement are the mother’s education level and poverty in the home, it is clear that if adults are not part of the learning equation, then there is no long-term solution to our Nation’s education challenges; 
Whereas many older people in the United States lack the reading, math, or English skills to read a prescription and follow medical instructions, endangering their lives and the lives of their loved ones; 
Whereas many individuals who are unemployed, underemployed, or receive public assistance lack the literacy skills to obtain and keep a job with a family-sustaining income, continue their education, or participate in job training programs; 
Whereas many high school dropouts do not have the literacy skills to complete their education, transition to postsecondary education or vocational training, or become employed; 
Whereas a large portion of those in prison have low educational skills, and prisoners without skills are more likely to return to prison once released; 
Whereas many of our Nation’s immigrants do not have the literacy skills to succeed in their new home country; 
Whereas the National Assessment of Adult Literacy reports that 90,000,000 adults lack the literacy, numeracy, or English language skills to succeed at home, in the workplace, and in society; 
Whereas National Adult Education and Family Literacy week highlights the need for our government to support efforts to ensure each and every citizen has the necessary literacy skills to succeed at home, at work, and in society; and 
Whereas the week of September 13, 2010, would be an appropriate date to designate as National Adult Education and Family Literacy Week: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of National Adult Education and Family Literacy Week, including raising public awareness about the importance of adult education and family literacy; 
(2)encourages people across the United States to support programs to assist those in need of adult education and family literacy programs; and 
(3)requests that the President issue a proclamation recognizing the importance of adult education and family literacy programs, calling upon the Federal Government, States, localities, schools, libraries, nonprofit organizations, community-based organizations, consumer advocates, institutions of higher education, labor unions, and businesses to support increased access to adult education and family literacy programs to ensure a literate society. 
 
Lorraine C. Miller,Clerk.
